 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
            PATRICK JAMES SELLEM,
 8                                                         CASE NO. 3:19-CV-05659-RBL-JRC
                                 Petitioner,
 9                                                         PROPOSED ORDER ADOPTING
                   v.                                      REPORT AND
10                                                         RECOMMENDATION
            STATE OF WASHINGTON,
11
                                 Respondent.
12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
13
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
14
     record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    The case dismissed without prejudice.
17

18          DATED this 15th day of November, 2019.

19

20                                                     A
                                                       Ronald B. Leighton
21                                                     United States District Judge

22

23

24

     PROPOSED ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
